EX-99.4.b Delaware Management Company 2005 Market Street Philadelphia, PA 19103 May 20, 2010 Delaware VIP Trust 2005 Market Street Philadelphia, PA 19103 Re: Allocation of Expenses Relating to the Reorganization of the Delaware VIP Trend Series into the Delaware VIP Smid Cap Growth Series Ladies and Gentlemen: This letter is in reference to the Plan of Reorganization dated as of May 20, 2010 (the “Plan”).Capitalized terms used herein and not otherwise defined have the respective meanings assigned to such terms in the Plan.The purpose of this letter is to memorialize our agreement regarding the portion of the expenses of entering into and carrying out the Plan that will be borne by Delaware Management Company, a series of Delaware Management Business Trust (“DMC”), Delaware VIP Trend Series and Delaware Smid Cap Growth Series.By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, DMC agrees that, consistent with Section 10 of the Plan, the expenses of entering into and carrying out the provisions of the Plan, whether or not consummated, will be borne as follows: 40% by DMC, 30% by the Delaware VIP Trend Series, and 30% by the Delaware VIP Smid Cap Growth Series. This Agreement may be executed in counterparts, each of which shall be considered an original. Delaware Management Company, a series of Delaware Management Business Trust By:/s/ Richard Salus Name:Richard Salus Title:Senior Vice President, Controller & Treasurer Your signature below acknowledges acceptance of this Agreement: Delaware VIP Trust, on behalf of its Delaware VIP Trend Series and Delaware Smid Cap Growth Series By:/s/ Patrick P. Coyne Name:Patrick P. Coyne Title:Chairman, President & Chief Executive Officer
